Citation Nr: 0707649	
Decision Date: 03/14/07    Archive Date: 03/20/07

DOCKET NO.  05-17 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for myofacial pain syndrome; somatic dysfunction lumbar pain.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran had military service from December 1969 to 
January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that, among other things, granted service 
connection for myofacial pain syndrome; somatic dysfunction 
lumbar pain, and assigned an initial evaluation of 20 
percent.  The veteran filed a timely appeal of this 
determination to the Board.  

In August 2006, the veteran, accompanied by his 
representative, testified at a hearing conducted before the 
undersigned Acting Veterans Law Judge.  A transcript of these 
proceedings has been associated with the veteran's claims 
file. 

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran if 
further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim must be remanded for further action.

In this case, the Board notes that the veteran testified 
before the Board in August 2006 that his condition had 
worsened since his previous VA examination in May 2004.  
Because the veteran alleges that his condition has worsened, 
this matter must be remanded for the veteran to undergo a 
contemporaneous and thorough VA examination.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 
60 Fed. Reg. 43186 (1995).

Prior to conducting a new examination, associate with the 
claims folder any outstanding records of the veteran's 
treatment for his condition, to include any relevant medical 
and treatment records from the Tucson, Arizona VA Medical 
Center dated since July 2006.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c).  

In view of the above, this matter is REMANDED for the 
following actions:
        
1.  Obtain any treatment records from the 
Tucson, Arizona, VA Medical Center, dated 
since July 2006, and any other relevant 
medical records identified by the 
veteran.  

2.  After associating all outstanding 
records with the claims folder pursuant 
to the above-requested development, 
schedule the veteran for an appropriate 
VA examination in order to determine the 
nature, extent, frequency and severity of 
the veteran's myofacial pain syndrome; 
somatic dysfunction lumbar pain.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  

The examiner must be informed that the 
veteran's service-connected disability 
does not include symptoms associated with 
diagnoses of sacroiliitis and irritative 
radiculopathy.  The examiner is asked to 
consider only those symptoms that are 
solely due to his service-connected 
disability of myofascial pain syndrome.  

The examiner should identify and express 
an opinion as to whether the veteran's 
service-connected disability is 
productive of widespread musculoskeletal 
pain and tender points, with or without 
associated fatigue, sleep disturbance, 
stiffness, paresthesias, headache, 
irritable bowel symptoms, depression, 
anxiety, or Raynaud's symptoms.  And the 
examiner must offer an opinion regarding 
whether the veteran's symptoms:

(a) are episodic, with exacerbations 
often precipitated by environmental or 
emotional stress or by overexertion, but 
that are present more than one-third of 
the time; 
or
(b) are constant, or nearly so, and 
refractory to therapy.

Any opinion expressed in the examination 
report should be accompanied by a written 
rationale with evidence in the claims 
file and/or sound medical principles.

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), readjudicate the claim 
for increase.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




